                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION
                            NO. 7:20-CR-167-3-M

UNITED STATES OF AMERICA,                )
                                         )
                  v.                     )
                                         )   MOTION REGARDING EXHIBITS
JORDAN DUNCAN,                           )


      The United States of America, by and through the United States Attorney for the

Eastern District of North Carolina, has reviewed all Exhibits submitted at the

detention hearing in this matter held on December 10, 2020, and makes the following

requests, with consent of counsel for defendant:

      1.      The government requests that Exhibit 6, submitted at hearing and placed

under seal at the conclusion thereof, remain under seal. Fed. R. Crim. Proc. 49.1(d).

      2.     The government further requests the Court accept the attached Exhibit 6

as a redacted version for the public record. Fed. R. Crim. Proc. 49.1(d) .

      3.     Finally, it is requested that Exhibits 1 through 5 and Exhibits 7 and 8,

which had been placed temporarily under seal to assure compliance with Rule 49.1, be

unsealed. Those exhibits have been reviewed, and do not contain any information

protected from disclosure (including the dates of birth reflected in Exhibit 3).
Respectfully submitted, this 11th day of December, 2020.

                                ROBERT J. HIGDON, JR.
                                United States Attorney


                          By:   /s/ Barbara D. Kocher
                                BARBARA D. KOCHER
                                Assistant U.S. Attorney
                                150 Fayetteville St., Suite 150
                                Raleigh, NC 27601
                                Telephone: 919-856-4530
                                Fax: 919-856-4487
                                E-mail:barb.kocher@usdoj.gov
                                NC Bar: 16360
                            CERTIFICATE OF SERVICE

       This is to certify that I have this 20th day of December, 2020, served a copy of the

foregoing upon the defendants by filing within the CM/ECF system, which will serve copies

upon counsel of record.



                                    By:    /s/ Barbara D. Kocher
                                           BARBARA D. KOCHER
                                           Assistant U.S. Attorney
                                           150 Fayetteville St., Suite 150
                                           Raleigh, NC 27601
                                           Telephone: 919-856-4530
                                           Fax: 919-856-4487
                                           E-mail: barb.kocher@usdoj.gov
                                           NC Bar: 16360




                                             3
